Exhibit 10.6

 

SEVERANCE AGREEMENT

 

This Severance Agreement (the “Agreement”) is entered into this 21st day of
December, 2005, by and between The J. Jill Group, Inc., a Delaware corporation
(“J. Jill”), on behalf of itself and the other entities encompassed within the
definition of the term “Company” as set forth in Section 7(c), and John Fiske
(the “Employee”).  This Agreement sets forth the agreement of the parties
relating to the severance arrangements for the Employee under certain
circumstances.  Capitalized terms used in this Agreement are defined in
Section 7 hereof.

 


1.                                       SEVERANCE PAY AND ASSOCIATED BENEFITS
UPON A QUALIFIED TERMINATION.


 


(A)                                  SEVERANCE BENEFITS.  IN THE EVENT OF A
QUALIFIED TERMINATION, AND SUBJECT TO THE PROVISIONS OF SECTIONS 2 AND 5 BELOW,
THE COMPANY WILL PROVIDE THE PAYMENTS AND BENEFITS DESCRIBED IN THIS SECTION 1
(COLLECTIVELY, THE “SEVERANCE BENEFITS”).

 


(B)                                 SEVERANCE PAY.  THE COMPANY WILL MAKE A
ONE-TIME, LUMP-SUM PAYMENT TO THE EMPLOYEE IN THE GROSS AMOUNT OF ONE YEAR OF
THE EMPLOYEE’S ANNUAL BASE SALARY IN EFFECT IMMEDIATELY PRIOR TO THE QUALIFIED
TERMINATION (THE “SEVERANCE PAYMENT”).

 


(C)                                  MEDICAL INSURANCE.  THE EMPLOYEE’S RIGHTS
UNDER THE SO-CALLED COBRA STATUTE (WHICH GIVES THE EMPLOYEE THE RIGHT TO
CONTINUE TO PARTICIPATE IN THE COMPANY’S GROUP MEDICAL PLANS FOR A PERIOD OF
TIME AT THE EMPLOYEE’S OWN EXPENSE) SHALL BECOME EFFECTIVE AS OF THE TERMINATION
DATE.  FOR A 12-MONTH PERIOD FROM THE TERMINATION DATE, OR UNTIL THE EMPLOYEE
BECOMES ELIGIBLE FOR GROUP MEDICAL PLANS FROM A NEW EMPLOYER OFFERING
SUBSTANTIALLY EQUAL INSURANCE, WHICHEVER IS SOONER, THE COMPANY WILL PAY THE
SAME PORTION OF THE PREMIUM FOR THE EMPLOYEE’S EXISTING MEDICAL AND/OR DENTAL
INSURANCE AS IT WOULD HAVE PAID (AND THE EMPLOYEE WILL PAY THE SAME PORTION OF
THE PREMIUM FOR SUCH INSURANCE AS THE EMPLOYEE WOULD HAVE PAID) IF THE EMPLOYEE
HAD CONTINUED TO BE EMPLOYED AT THE COMPANY.  THE EMPLOYEE WILL NOTIFY THE
COMPANY’S HUMAN RESOURCES DEPARTMENT IN WRITING WITHIN 72 HOURS OF ACCEPTING ANY
SUCH REEMPLOYMENT WITH SUCH INSURANCE ELIGIBILITY.  NOTHING HEREIN SHALL PREVENT
THE COMPANY FROM MAKING CHANGES IN ITS MEDICAL INSURANCE PLAN, TO THE EXTENT
THAT SUCH CHANGES ARE GENERALLY APPLICABLE TO EMPLOYEES OF THE COMPANY.

 


(D)                                 WITHHOLDINGS.  THE COMPANY MAY DEDUCT FROM
THE EMPLOYEE’S SEVERANCE PAYMENT AND ANY OTHER PAYMENTS OTHERWISE DUE TO THE
EMPLOYEE, SUCH WITHHOLDING TAXES AND SIMILAR GOVERNMENTAL PAYMENTS AND CHARGES
AS MAY BE REQUIRED.

 


(E)                                  TIMING FOR PAYMENT; SECTION 409A
RESTRICTIONS.  SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), PLACES CERTAIN RESTRICTIONS ON WHEN SEVERANCE PAYMENTS MAY BE
ISSUED.  IN THE EVENT THE SEVERANCE BENEFITS BECOME DUE, THE SEVERANCE PAYMENT
SHALL BE ISSUED ON THE EARLIER OF (I) THE DATE SIX (6) MONTHS AFTER THE
TERMINATION DATE, OR (II) THE DEATH OF THE EMPLOYEE.  HOWEVER, THE RESTRICTIONS
IN THE PREVIOUS SENTENCE SHALL NOT APPLY, AND THE SEVERANCE PAYMENT SHALL BE
MADE NOT LATER THAN THE FIFTH DAY FOLLOWING THE EXPIRATION OF THE SEVEN-DAY
REVOCATION PERIOD DESCRIBED IN SECTION 2 WITHOUT REVOCATION OF THE RELEASE AND
WAIVER BY THE EMPLOYEE, IF (I) THE COMPANY DETERMINES IN GOOD FAITH THAT THE
SEVERANCE PAYMENT CAN BE MADE AT THAT TIME WITHOUT VIOLATING THE RESTRICTIONS
UNDER SECTION 409A, OR (II) THE SEVERANCE PAYMENT MEETS THE FOLLOWING
REQUIREMENTS:

 

--------------------------------------------------------------------------------


 


(A)  THE ENTIRE AMOUNT OF THE SEVERANCE PAYMENT DOES NOT EXCEED THE LESSER OF
(I) TWO TIMES THE EMPLOYEES’ ANNUAL COMPENSATION OR (II) TWO TIMES THE
§401(A)(17) LIMIT OF THE CODE.  EACH LIMIT IS DETERMINED USING THE COMPENSATION
OR §401(A)(17) LIMIT IN THE CALENDAR YEAR BEFORE THE YEAR IN WHICH THE
TERMINATION DATE OCCURS, AND FOR PURPOSES OF THIS EXCEPTION, THE EMPLOYEE’S
ANNUAL COMPENSATION IS DETERMINED WITH REFERENCE TO TREASURY REGULATION
SECTION 1.415-2(D)(2), WHICH GENERALLY INCLUDES BASE SALARY AND BONUSES; AND

 


(B)  ALL AMOUNTS ARE PAID BY DECEMBER 31 OF THE SECOND CALENDAR YEAR FOLLOWING
THE YEAR IN WHICH THE TERMINATION DATE OCCURS (E.G. IF EMPLOYMENT TERMINATES IN
2005, ALL PAYMENTS MUST BE MADE BY DECEMBER 31, 2007).

 


2.                                       RELEASE AND WAIVER.


 


IN RETURN FOR THE PAYMENTS AND BENEFITS PROVIDED TO THE EMPLOYEE AS SET FORTH IN
SECTION 1 ABOVE, THE EMPLOYEE AGREES TO EXECUTE THE RELEASE AND WAIVER IN THE
FORM ATTACHED AS EXHIBIT A HERETO.  FOR A PERIOD OF SEVEN DAYS AFTER THE
EMPLOYEE HAS EXECUTED SUCH RELEASE AND WAIVER, THE EMPLOYEE MAY REVOKE THE
RELEASE AND WAIVER.  THE RELEASE AND WAIVER SHALL BECOME EFFECTIVE, AND THE
SEVERANCE BENEFITS DESCRIBED IN SECTION 1 SHALL BECOME DUE, ONLY UPON THE
EXPIRATION OF THE SEVEN-DAY REVOCATION PERIOD WITHOUT REVOCATION OF THE RELEASE
AND WAIVER BY THE EMPLOYEE.  NOTWITHSTANDING THE FOREGOING, THE COMPANY AND THE
EMPLOYEE AGREE THAT THE TERMS OF THIS AGREEMENT SHALL SURVIVE THE RELEASE AND
WAIVER AND THAT CLAIMS TO ENFORCE THE TERMS OF THIS AGREEMENT ARE NOT DISCHARGED
BY THE RELEASE AND WAIVER.

 


3.                                       COOPERATION.


 


IN CONNECTION WITH ANY TERMINATION OF THE EMPLOYEE’S EMPLOYMENT, THE EMPLOYEE
AGREES TO COOPERATE WITH THE COMPANY IN PROMPTLY TRANSITIONING THE EMPLOYEE’S
DUTIES AND ACTIVITIES WITHIN THE COMPANY TO THE PERSON OR PERSONS DESIGNATED BY
THE COMPANY TO RECEIVE THEM.


 


4.                                       CONFIDENTIALITY; NONDISPARAGEMENT.


 


(A)                                  CONFIDENTIALITY.  THE EMPLOYEE AGREES TO
KEEP THE TERMS OF THIS AGREEMENT CONFIDENTIAL, AND AGREES NOT TO DISCLOSE THE
TERMS OF THIS AGREEMENT TO THIRD PARTIES EXCEPT TO THE EMPLOYEE’S IMMEDIATE
FAMILY AND LEGAL OR FINANCIAL ADVISERS AND EXCEPT AS REQUIRED BY LAW OR LEGAL
PROCESS AND THEN ONLY AFTER NOTICE IS GIVEN TO THE COMPANY IN ACCORDANCE WITH
SECTION 6(G) BELOW SUCH THAT, WHERE FEASIBLE, THE COMPANY WILL HAVE A REASONABLE
OPPORTUNITY TO OPPOSE DISCLOSURE.  THE EMPLOYEE UNDERSTANDS THAT ANY BREACH OF
THIS CONFIDENTIALITY PROVISION WILL CONSTITUTE GROUNDS FOR TERMINATION BY THE
COMPANY OF THE EMPLOYEE’S EMPLOYMENT FOR CAUSE AS DEFINED IN SECTION 7(A).


 


(B)                                 NONDISPARAGEMENT.  THE EMPLOYEE AGREES NOT
TO TAKE ANY ACTION OR MAKE ANY STATEMENT, WRITTEN OR ORAL, WHICH DISPARAGES THE
COMPANY, ITS OFFICERS, OR ITS MANAGEMENT, BUSINESS OR PERSONNEL PRACTICES, OR
WHICH DISRUPTS OR IMPAIRS THE COMPANY’S NORMAL OPERATIONS.  THE PROVISIONS OF
THIS SECTION 4(B) SHALL NOT APPLY TO ANY TRUTHFUL STATEMENT REQUIRED TO BE MADE
BY THE EMPLOYEE IN ANY LEGAL PROCEEDING OR PURSUANT TO ANY GOVERNMENTAL OR
REGULATORY INVESTIGATION.


 


(C)                                  NON-SOLICITATION.  THE EMPLOYEE AGREES
THAT, DURING THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY AND FOR A PERIOD OF ONE
YEAR AFTER THE TERMINATION OF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY FOR ANY
REASON, THE EMPLOYEE WILL NOT DIRECTLY OR

 

2

--------------------------------------------------------------------------------


 


 INDIRECTLY SOLICIT, ATTEMPT TO HIRE, OR HIRE ANY EMPLOYEE OF THE COMPANY (OR
ANY PERSON WHO MAY HAVE BEEN EMPLOYED BY THE COMPANY DURING THE LAST YEAR OF THE
TERM OF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY), OR ASSIST IN SUCH HIRING BY
ANY OTHER PERSON OR BUSINESS ENTITY OR ENCOURAGE, INDUCE OR ATTEMPT TO INDUCE
ANY SUCH EMPLOYEE TO TERMINATE HIS OR HER EMPLOYMENT WITH THE COMPANY.

 


5.                                       REMEDIES. 


 


THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE EMPLOYEE’S OBLIGATIONS ARISING
UNDER SECTION 4 ABOVE ARE OF THE ESSENCE TO THIS AGREEMENT AND THAT THE
EMPLOYEE’S BREACH OF ANY OF THESE OBLIGATIONS WILL TERMINATE THE COMPANY’S
OBLIGATIONS TO THE EMPLOYEE UNDER SECTION 1 OF THIS AGREEMENT.  SHOULD THE
EMPLOYEE BREACH ANY SUCH OBLIGATIONS THE EMPLOYEE SHALL FURTHER BE REQUIRED TO
PAY BACK TO THE COMPANY THE FULL VALUE OF ANY BENEFIT THAT THE EMPLOYEE HAS
DERIVED UNDER SECTION 1 ABOVE.  THE EMPLOYEE FURTHER ACKNOWLEDGES AND AFFIRMS
THAT MONEY DAMAGES CANNOT ADEQUATELY COMPENSATE THE COMPANY FOR ANY BREACH BY
THE EMPLOYEE OF SECTION 4 OF THIS AGREEMENT AND THAT THE COMPANY IS ENTITLED TO
EQUITABLE RELIEF IN ANY MASSACHUSETTS OR OTHER COURT OF COMPETENT JURISDICTION
TO PREVENT OR OTHERWISE RESTRAIN ANY ACTUAL OR THREATENED BREACH OF THE
PROVISIONS OF SAID SECTIONS AND/OR COMPEL SPECIFIC PERFORMANCE OF, OR OTHER
COMPLIANCE WITH, THE TERMS THEREOF.   


 


6.                                       MISCELLANEOUS.


 


(A)                                  AT-WILL EMPLOYMENT.  THIS AGREEMENT IS NOT
A CONTRACT TO EMPLOY THE EMPLOYEE FOR A DEFINITE TIME PERIOD, AND IS NOT
INTENDED TO BE AND DOES NOT CONSTITUTE A CONTRACT OR PART OF A CONTRACTUAL
AGREEMENT FOR CONTINUED EMPLOYMENT, EITHER EXPRESS OR IMPLIED, BETWEEN THE
COMPANY AND THE EMPLOYEE, IT BEING ACKNOWLEDGED THAT THE EMPLOYEE’S EMPLOYMENT
IS “AT WILL” AND THAT EITHER THE EMPLOYEE OR THE COMPANY MAY TERMINATE THE
EMPLOYMENT RELATIONSHIP AT ANY TIME, FOR ANY OR NO REASON, WITH OR WITHOUT CAUSE
AND WITH OR WITHOUT PRIOR NOTICE.


 


(B)                                 SUCCESSORS AND ASSIGNS.   THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE RESPECTIVE LEGAL
REPRESENTATIVES, HEIRS, SUCCESSORS, ASSIGNS, AND PRESENT AND FORMER EMPLOYEES
AND AGENTS OF THE PARTIES HERETO TO THE EXTENT PERMITTED BY LAW.


 


(C)                                  ATTORNEYS FEES.  EACH PARTY SHALL BEAR HIS
OR ITS OWN ATTORNEY’S FEES AND EXPENSES.


 


(D)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
INTERPRETED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS AND WITHOUT REGARD TO ANY CONFLICT OF LAWS PROVISIONS.


 


(E)                                  EFFECT ON OTHER AGREEMENTS; MODIFICATION. 
THIS AGREEMENT SUPERSEDES ANY PRIOR ORAL OR WRITTEN UNDERSTANDING OR AGREEMENT
RELATING TO SEVERANCE PAYMENTS TO BE MADE TO THE EMPLOYEE FOLLOWING TERMINATION
OF EMPLOYMENT WITH THE COMPANY (INCLUDING WITHOUT LIMITATION THE LETTER
AGREEMENT BETWEEN THE EMPLOYEE AND THE COMPANY DATED FEBRUARY 8, 2005), EXCEPT
THE CHANGE IN CONTROL SEVERANCE AGREEMENT BETWEEN THE EMPLOYEE AND THE COMPANY
DATED AS OF THE DATE HEREOF AND THE AGREEMENT TO PROTECT CORPORATE PROPERTY
BETWEEN THE EMPLOYEE AND THE COMPANY DATED ON OR ABOUT FEBRUARY 8, 2005.  THIS
AGREEMENT MAY BE MODIFIED ONLY IN A WRITING SIGNED BY BOTH PARTIES.

 

3

--------------------------------------------------------------------------------


 


(F)                                    EXECUTION.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE
DEEMED TO BE AN ORIGINAL, AND ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE
BUT ONE AND THE SAME INSTRUMENT.


 


(G)                                 NOTICES.  FOR THE PURPOSE OF THIS AGREEMENT,
NOTICES AND ALL OTHER COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE IN
WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED OR WHEN
MAILED BY UNITED STATES REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, ADDRESSED TO THE RESPECTIVE ADDRESSES SET FORTH BELOW, OR TO SUCH OTHER
ADDRESS AS EITHER PARTY MAY HAVE FURNISHED TO THE OTHER IN WRITING IN ACCORDANCE
HEREWITH, EXCEPT THAT NOTICE OF CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON
ACTUAL RECEIPT:

 

To the Company:

 

The J. Jill Group, Inc.

4 Batterymarch Park

Quincy, Massachusetts  02169-7468

Attention: Senior Vice President/Human Resources

 

with a copy to:

 

David R. Pierson, Esq.

Foley Hoag LLP

Seaport World Trade Center West

155 Seaport Boulevard

Boston, Massachusetts 02210-2600

 

To the Employee:

 

John Fiske

25 Channel Ctr. St. #803

Boston, MA 02210

 


7.                                       DEFINITIONS.

 


FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS
INDICATED BELOW:

 

(a)                                  “Cause” for termination by the Company of
the Employee’s employment shall mean (i) any material breach by the Employee of
this Agreement or any other agreement to which the Employee and the Company are
both parties, (ii) any act or omission to act by the Employee which may have a
material and adverse effect on the Company’s business or on the Employee’s
ability to perform services for the Company, including, without limitation, the
commission of any crime involving moral turpitude or any felony, or (iii) any
material misconduct or material neglect of duties by the Employee in connection
with the business or affairs of the Company.

 

(b)                                 “Code” shall have the meaning given that
term in Section 1(e) hereof.

 

(c)                                  “Company” shall mean The J. Jill
Group, Inc., any successor to its business or assets which assumes this
Agreement, by operation of law or otherwise, and any of its Subsidiaries.

 

4

--------------------------------------------------------------------------------


 

(d)                                 “Employee” shall mean the individual named
in the first paragraph of this Agreement.

 

(e)                                  “Good Reason” for termination by the
Employee of the Employee’s employment shall be a termination based on one or
more of the following events occurring without the Employee’s express written
consent:  (a) a substantial adverse alteration in the nature or status of the
Employee’s responsibilities; (b) a reduction by the Company in the Employee’s
annual base salary as in effect on the date hereof or as the same may be
increased from time to time; or (c) the Company’s requiring that the Employee’s
principal place of business be at an office located more than 25 miles from
(i) the site of the Employee’s principal place of business immediately prior to
the resignation or (ii) Boston, MA, except for required travel on the Company’s
business to an extent substantially consistent with the Employee’s past business
travel obligations.

 

(f)                                    “Qualified Termination” shall mean the
Employee’s employment by the Company is terminated (i) by the Employee for Good
Reason or (ii) by the Company for any reason other than for Cause.

 

(g)           “Severance Benefits” shall have the meaning given that term in
Section 1(a) hereof.

 

(h)                                 “Severance Payment” shall have the meaning
given that term in Section 1(b) hereof.

 

(i)                                     “Subsidiary” shall mean any corporation,
partnership or other entity, at least a majority of the outstanding voting
shares or controlling interest of which is at the time directly or indirectly
owned or controlled (either alone or through Subsidiaries or together with
Subsidiaries) by The J. Jill Group, Inc. or another Subsidiary.

 

(j)                                     “Termination Date” shall mean the date
that the Employee’s employment by the Company terminates for any reason or no
reason.

 

[signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Severance Agreement as of the
date first above written.

 

 

THE J. JILL GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Olga L. Conley

 

 

 

Duly Authorized

 

 

 

 

EMPLOYEE

 

 

 

/s/ John Fiske

 

 

John Fiske

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE AND WAIVER OF ALL CLAIMS

(INCLUDING AGE DISCRIMINATION IN EMPLOYMENT ACT CLAIMS)

 

In consideration of the payment, benefits and other agreements set forth in the
Severance Agreement dated December 21, 2005 between The J. Jill Group, Inc. (“J.
Jill”) and John Fiske (the “Employee”) to which this General Release and Waiver
Of All Claims is attached (the “Agreement”), the Employee, for himself and for
his heirs, executors, estates, agents, representatives, attorneys, insurers,
successors and assigns (collectively, the “Releasors”), hereby voluntarily
releases and forever discharges J. Jill and its subsidiaries (direct and
indirect), affiliates, related companies, divisions, and predecessor and
successor companies (J. Jill and such subsidiaries, affiliates, related
companies, divisions and predecessor and successor companies being collectively
referred to as the “Company”), and each of its and their present, former and
future shareholders, officers, directors, employees, agents, representatives,
attorneys, insurers, heirs, successors and assigns in their capacities as such
(J. Jill, its subsidiaries, affiliates, related companies, divisions and
predecessor and successor companies and its and their present, former and future
shareholders, officers, directors, employees, agents, representatives,
attorneys, insurers, heirs, successors and assigns in their capacities as such
being collectively referred to as the “Releasees”) from all actions, causes of
action, suits, debts, sums of money, accounts, covenants, contracts, agreements,
promises, damages, judgments, demands and claims which the Releasors ever had,
or now have, or hereafter can, shall or may have, for, upon or by reason of any
matter or cause whatsoever arising from the beginning of the world to the date
of the execution of this Release and Waiver, whether known or unknown, in law or
equity, whether statutory or common law, whether federal, state, local or
otherwise, including but not limited to claims arising out of or in any way
related to the Employee’s employment by the Company (including his hiring), or
the termination of that employment, whether as a contractor or employee, or any
related matters (including but not limited to claims, if any, arising under the
Age Discrimination in Employment Act of 1967, as amended, the Civil Rights Act
of 1866, Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights
Act of 1991, as amended, the Americans With Disabilities Act of 1990, as
amended, the Family and Medical Leave Act of 1993, the Immigration Reform and
Control Act of 1986, the Massachusetts Law Against Discrimination (Mass. Gen.
Laws ch. 151B§1 et seq.), the Massachusetts Payment of Wages Act, the
Massachusetts Civil and Equal Rights Acts, and federal or Massachusetts laws,
statutes and regulations, including common or constitutional law).

 

The Employee represents and warrants that the Employee knowingly and voluntarily
waives all rights or claims arising prior to the Employee’s execution of this
Release and Waiver that the Employee may have against the Releasees, or any of
them, to receive any payment, benefit or remedial relief as a consequence of an
action brought on the Employee’s behalf in any state or federal agency and/or as
a consequence of any litigation concerning any facts alleged in any such action.


 

The Employee further represents that:

 

A-1

--------------------------------------------------------------------------------


 

(a)                                  The Company has advised the Employee to
consult with an attorney of the Employee’s choosing concerning the rights waived
in this Release and Waiver.  The Employee has carefully read and fully
understands this Release and Waiver, and is voluntarily entering into this
Release and Waiver.

 

(b)                                  The Employee understands that the Employee
has 21 days to review this Release and Waiver prior to its execution.  If at any
time prior to the end of the 21 day period, the Employee executes this Release
and Waiver, the Employee acknowledges that such early execution is a knowing and
voluntary waiver of the Employee’s right to consider this Release and Waiver for
at least 21 days and is due to the Employee’s belief that the Employee has had
ample time in which to consider and understand this Release and Waiver and in
which to review this Release and Waiver with an attorney.

 

(c)                                  The Employee understands that, for a period
of seven days after the Employee has executed this Release and Waiver, the
Employee may revoke this Release and Waiver by giving notice in writing of such
revocation to the Company in accordance with Section 6(g) of the Agreement.  If
at any time after the end of the seven-day period the Employee accepts any of
the payments or benefits provided by the Company as described in the Agreement,
such acceptance will constitute an admission by the Employee that the Employee
did not revoke this Release and Waiver during the revocation period and will
further constitute an admission by the Employee that this Release and Waiver has
become effective and enforceable.

 

(d)                                  The Employee understands the effect of this
Release and Waiver and that the Employee gives up any rights the Employee may
have, in particular but without limitation, under the Federal Age Discrimination
in Employment Act and the Massachusetts Law Against Discrimination (Mass. Gen.
Laws ch. 151B§1 et seq.).

 

(e)                                  The Employee understands that the Employee
is receiving benefits pursuant to the Agreement that the Employee would not
otherwise be entitled to if the Employee did not enter into this Release and
Waiver.

 

(f)                                    The Employee acknowledges that the
severance pay and associated benefits specified in the Agreement represent all
payments and benefits owed to the Employee and that upon receipt of said
payments and benefits, the Employee shall have received all payments and
benefits owed to the Employee in connection with the Employee’s employment with
the Company and that no additional payments or benefits are due.

 

Signed and sealed this            day of               , 200  .

 

Please note that you may revoke this Release and Waiver within 7 days of
signing, in which case this Release and Waiver shall be void.

 

 

 

 

 

 

John Fiske

 

A-2

--------------------------------------------------------------------------------